        Case 2:20-cv-02474-KJM-DB Document 7 Filed 02/05/21 Page 1 of 2


 1   PATRICK J. CAIN (SBN 105331)
     THEODORE H. DOKKO (SBN 263830)
 2   SMITH, GAMBRELL & RUSSELL, LLP
     444 South Flower Street Suite 1700
 3   Los Angeles, California 90071
     Telephone: 213 358-7200
 4   Facsimile: 213-358-7300
     Email: pcain@sgrlaw.com
 5   tdokko@sgrlaw.com
 6   Attorneys for Defendants
     SOLIANT HEALTH, LLC, and
 7   SOLIANT PHYSICIAN STAFFING, LLC
 8
                           UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO
11
     PHILLIP JOHNSON, on behalf of                Case No. 2:20-CV-02474-KJM-DB
12   himself and others similarly situated,
13                             Plaintiff,         (San Joaquin County Superior Court
                                                  Case No.: STK-CV-VOE-2020-
14         vs.
                                                  0004388)
15   SOLIANT HEALTH, INC.; SOLIANT
     PHYSICIAN STAFFING, LLC; and                 STIPULATION AND ORDER RE:
16   DOES 1-20, inclusive,
                                                  REDACTION TO ANSWER
17                             Defendants.        EXHIBIT
18
19
20
21                                          STIPULATION

22         Plaintiff Phillip Johnson, on the one hand, and defendants Soliant Health, Inc.,

23   and Soliant Physician Staffing, LLC, on the other hand, acting by and through their

24   counsel of record, stipulate and agree as follows:

25         1.     Defendants’ answer filed in state court included an Exhibit A which

26   inadvertently disclosed personal identifying information of plaintiff.

27
28
        Case 2:20-cv-02474-KJM-DB Document 7 Filed 02/05/21 Page 2 of 2


            2.    The parties stipulate and agree that the current Exhibit A to defendants’
 1
     answer may and should be removed, and the attached redacted Exhibit A inserted in
 2
     its place.
 3
     DATED: February 2, 2021              SMITH, GAMBRELL & RUSSELL, LLP
 4
 5
                                          By:     /s/ Patrick J. Cain
 6                                              Patrick J. Cain
 7                                              Theodore H. Dokko
                                                Attorneys for SOLIANT HEALTH, INC.,
 8                                              AND SOLIANT PHYSICIAN STAFFING,
                                                LLC
 9
10   DATED: February 2, 2021              SHAKOURI LAW FIRM

11
12                                        By:     /s/ Ashkan Shakouri
                                                Ashkan Shakouri
13                                              Attorneys for PHILLIP JOHNSON
14
                                            ORDER
15
            Based on the foregoing stipulation, ECF No. 6, and good cause appearing,
16
     the clerk is directed to remove the current Exhibit A, ECF No. 1-3, to defendants’
17
     answer and replace it with the attached redacted Exhibit A. This order resolves
18
     ECF No. 6.
19
20   DATED: February 5, 2021
21
22
23
24
25
26
27
28
